                      Case: 1:18-cr-00286 Document #: 42 Filed: 03/19/19 Page 1 of 1 PageID #:289
                                                                                             l7-GJ-01065
Ordq Form (ol/2005)


                               United States District Court, Northern District of Illinois

    Name ofAssigned Judge                                            Sitting Judge if Other
         or Magistrate Judgc   J N6g    KENNELLY                      than Assigned Judge

                               18-CR-00286                                                      MARCH I9,2OI9

            CASE
           TITLE                    U.S. v. XAVIER ELIZONDO, ET AL.



  DOCKET ENTRY TEXT

                                                      Grand Jurv Proceedine


                      The Grand Jury for SPECIAL   JTINE 20I8        the Session, a quorum being
                      present, returns the above      edi           t in open Court this date before
                                                                           ,
                      Judge or Magistrate Judge



    BOND PREVIOUSLY SET lN (18-CR-00286) TO STAND AS BOND tN TH|S TNSTANCE AS TO XAVTER
    ELIZONDO AND DAVID SALGADO.




                                                   FEIffiffi
                                                       hrAR     19 2ffi3m
                                                      THOI/IAS G. BRUTON
                                                  CLERK, U.S. DISTRICT COURT




               SIGNATUREIJUDGE                                         (ONLY IF FILED
              oT   MAGISTRATE JUDGE                                    UNDER SEAL)


                                                                                              CourtroomDeputylnitials:
                                                                                                                         I f O?
